 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRingside Liquors, Inc. d/b/a Dino's Lounge and Cas-sell & Freidman, Inc. d/b/a King of Clubs and Lo-cal Joint Executive Board of Las Vegas, CulinaryWorkers Union Local 226, and Bartenders UnionLocal 165, Hotel & Restaurant Employees and Bar-tenders International Union, AFL-CIO and LasVegas Tavern Owners Association, Party to theContract. Case 31-CA-6689July 20, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY. AND TRUESDALEOn January 11, 1978, Administrative Law JudgeWilliam J. Pannier I11 issued the attached Decisionin this proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief, and the ChargingParty filed an answer to Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow; and hereby orders that the Respondents,Ringside Liquors, Inc. d/b/a Dino's Lounge andCassell & Freidman, Inc., d/b/a King of Clubs, LasVegas, Nevada, their officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Delete paragraph l(a) and reletter the subse-quent paragraphs accordingly.2. Substitute the following for paragraph 2(a):"(a) Honor and abide by the collective-bargainingagreement negotiated on August 11, 1976, on behalfof the multiemployer bargaining group designated asthe Las Vegas Tavern Owners Association."3. Delete footnote 17.4. Substitute the attached notices for those of theAdministrative Law Judge.Respondents have excepted to certain credibility fIndings made hs theAdministrative Las Judge. It is the Board's established polics not to ,iser-rule an Administrative I aw Judge's resolutions with respect toi iredibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dr) Wall Products. Inr. 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findings. We havefurther considered the Respondents' contention that the AdministrativeLasw Judge has demonstrated bias, or at least an appearance of bias. in thisproceeding. We have carefull) reviewed the record and attached Decisionand reject this contention as unsupported.2 In adopting the Decision of the Administrative Law Judge. we do notrely on his Conclusion of Law 6 insofar as it finds that Respondents vio-lated Sec. 8(a)(5) and ( I ) "[bly unilaterally attempting to withdraw from themultiemployer bargaining group designated as Las Vegas Tavern OwnersAssociation" and find such violation only b) Respondents' refusal to honorand abide by the terms of the collective-bargaining agreement negotiatedbetween that Association and the Union Although the Administrative LawJudge correctly noted that the withdrawal was untimely, that would not. inand of itself, be a violation of Sec. 8(aX5). Rather, the Respondents' refusalto adhere to the negotiated contract following the untimely withdrawalconstitutes the 8(a)(5) refusal to bargain. Accordingly. we shall amend therecommended Order by deleting par. I(a), and that portion of par. 2(a)requiring that Respondents remain members of the multiemploser bargain-ing group, and we shall conform our notices to the revised OrderAdditionalls we find it unnecessary toi pass on In. 17 to the Ndministra-tive Law Judge's recommended Order inasmuch as that issue is not beforeus in this proceeding. Accordingl., we shall delete In 17 to the rccom-mended Order.APPENDIX ANolicE To EMPLOYEESPOSTED BY ORDER OF THENAtIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselves;To form, join, or support unions;To bargain as a group through a representa-tive they choose;To act together for collective bargaining orother mutual aid or protection;To refrain from any or all such activities.WE WII. NOT refuse to honor and abide by theterms and conditions of the collective-bargain-ing agreement negotiated on August 11, 1976,on behalf of the multiemployer group known asthe Las Vegas Tavern Owners Association.WE WILl. NOT in any like or related mannerinterfere with any of your rights set forth abovewhich are guaranteed by the National LaborRelations Act.WtE WILL NOT honor and abide by the collec-tive-bargaining agreement negotiated on behalfof the group known as the Las Vegas TavernOwners Association on August 11, 1976, withLocal Joint Executive Board of Las Vegas, Culi-nary Workers Union Local 226, and BartendersUnion Local 165, Hotel & Restaurant Employ-ees and Bartenders International Union, AFL-CIO. as the collective-bargaining representativeof:30 DINO'S LOUNGE AND CASSELL & FREIDMAN. INCAll captains, hostesses. waiters, waitresses.porters, bartenders, and barboys employed byLas Vegas, Nevada, taverns included in themultiemployer bargaining group, designatedas the Las Vegas Tavern Owners Association;excluding professional employees, guards, andsupervisors as defined in the Act.WE WILL bargain with Local Joint Board ofLas Vegas, Culinary Workers Union Local 226,and Bartenders Union Local 165, Hotel & Res-taurant Employees and Bartenders InternationalUnion, AFL-CIO, as the collective-bargainingrepresentative of the employees in the above-de-scribed appropriate unit respecting rates of pas.wages, hours or other terms and conditions ofemployment; and, should any understanding hereached, WE WILL embody such understandingsin a signed agreement.WE WILL make you whole for any loss of payor benefits which would have accrued to youunder the collective-bargaining agreement withLocal Joint Executive Board of las Vegas, Culi-nary Workers Union Local 226. and BartendersUnion Local 165, Hotel & Restaurant Employ-ees and Bartenders International Union. AFLCIO, described above. which we have refused tohonor.RINGSIDE LIQUORS, IN(-. d/b a DIo) sLOUNGEAPPENDIX BNOTICE To EMPLOYFESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act. as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.WE WILt. NOT refuse to honor and abide bv theterms and conditions of the collective-bargain-ing agreement negotiated on August 11. 1976,on behalf of the multiemployer group known asthe Las Vegas Tavern Owners Association.WE WIi L NOT in any like or related mannerinterfere with any of your rights set forth abovewhich are guaranteed by the National LaborRelations Act.Wt wlllI N0o honor and abide by the collec-tive-bargaining negotiated on behalf of thegroup known as the Las Vegas Tavern OwnersAssociation on August 11, 1976, with LocalJoint Execuitise Board of Las Vegas, CulinaryWorkers Union Local 226, and BartendersUnion Local 165. Hotel & Restaurant Employ-ees and Bartenders International Union, AFLCIO, as the collective-bargaining representativeof:All captains. hostesses. waiters, waitresses,porters, bartenders, and barboys employed byLas Vegas, Nevada, taverns included in themultiemployer bargaining group, designatedas the Las Vegas Tavern Owners Association:excluding professional employees, guards, andsupervisors as defined in the Act.Wi ms.i. bargain with Local Joint Board ofLas Vegas, Culinary Workers Union Local 226,and Bartenders Union Local 165, Hotel & Res-taurant Employees and Bartenders InternationalUnion, AFL-CIO, as the collective-bargainingrepresentative of the employees in the above-de-scribed appropriate unit respecting rates of pay.,wages, hours or other terms and conditions ofemployment: and, should any understanding bereached, wL wll I. embody such understandingsin a signed agreement.WE: wll. make you whole for any loss of payor benefits which would have accrued to youunder the collective-bargaining agreement withLocal Joint Executive Board of Las Vegas, Culi-nary Workers Union Local 226, and BartendersUnion Local 165. Hotel & Restaurant Employ-ees and Bartenders International Union, AFL-CIO. described above, which we have refused tohonor.CAssFi I & FRFII)MAN, INC d/b/a KING OFClit BSDECISIONSTATEMFNT 01 IHF CASEWII.llAM J PANNIER Ill, Administrative Law Judge: Thismatter was heard by me in Las Vegas, Nevada, on Septem-ber 29 and 30, 1977. On Mav 17, 1977, the Regional Direc-tor for Region 31 of the National Labor Relations Boardissued a complaint and notice of hearing, based upon anunfair labor practice charge filed on December 20, 1976,1niles, oherut.e 'tated, all dates occurred in 197631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleging violations of Section 8(a)( ) and (5) of the Na-tional Labor Relations Act, as amended, 29 U.S.C., Sec.151, eI seq., herein called the Act.All parties have been afforded full opportunity to ap-pear, to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record.2upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses. I make thefollowing:FINDINGS OF FACTAs the principal allegations of the complaint have beendenied, most of the issues in this matter jurisdiction, ap-propriateness of the bargaining unit, existence of the obli-gation to honor the contract executed on August 24----turnon a single question: Had a multiemployer bargaininggroup been formed during the 1976 negotiations betweenLocal Joint Executive Board of Las Vegas, Culinary Work-ers Union Local 226, and Bartenders Union Local 165,Hotel & Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, herein called the Union,3and anumber of Las Vegas, Nevada, area taverns, includingRingside Liquors, Inc., d/b/a Dino's Lounge, herein calledRespondent Dino's, and Cassell & Freidman, Inc., d/b/aKing of Clubs, herein called Respondent King of Clubs,and herein collectively referred to as Respondents?At all times material, Respondent Dino's has been a Ne-vada corporation, with a tavern in Las Vegas, operated bycoproprietors Dean Bartolo, Clyde House, and Albert Spi-no. During the last calendar year, Respondent Dino's, inthe course and conduct of its business operations, derivedgross revenue in excess of $125,000. At all times material,Respondent King of Clubs has been a Nevada corporation,with a tavern in Las Vegas, operated by coproprietors Wil-liam Renek and Richard F. Ferrara. During the last fiscalyear, Respondent King of Clubs, in the course and conductof its business operations, derived gross revenue in excessof $100,000; additionally, Respondent King of Clubs an-nually purchases and receives goods valued in excess of$15,000 from sellers or suppliers located within the State ofNevada, which sellers or suppliers received such goods insubstantially the same form directly from outside the Stateof Nevada.4The background facts in this matter are relativelystraightforward and undisputed. Thus, for a number ofyears prior to 1976, the Union had negotiated individualcollective-bargaining contracts with a number of Las Vegas2 Errors in the transcript have been noted and corrected3 Respondents denied that the Union is a labor organization within themeaning of Sec. 2(5) of the Act. The record discloses that the Union iscomposed of delegates from its constituent local unions which it representsin negotiations for collective-bargaining agreements with employers. Re-spondents, as well as other tavern owners involved in this proceeding, havebeen parties to past contracts with the Union and the Utnion is also signato-ry to the August 24 contract involved in the instant proceeding. Conse-quently. I find that the Union is a labor organization within the meaning ofSec. 2(5) of the Act. See Los Angeles Typographical Union No 174. ei al(White Front Store. Inc.), 181 NLRB 384, 385 11970), and cases cited therein.4The following gross revenue figures were provsided for other tavernsinvolved in the alleged multiemployer group: $150,(X)0 for the Rice Paddy:$225.000 for the Moby Grape: and, $300.00) for t)anny's Bar.area taverns. The most recent contract expired in mid-1976. Both the Union and the individual tavern owners,including Respondents, mailed reopening letters in April.5However, a number of the tavern owners felt that theyshould be represented by an experienced negotiator. Toachieve that goal, they contacted Federated Employers ofNevada, Inc., herein called Federated, by whom consultantJacqueline Glasby has been employed. Each of the tavernowners who elected to be represented by Federated execu-ted a power of attorney, delegating "full authority to repre-sent the undersigned in all collective bargaining negotia-tions," andfull authority to negotiate such terms of agreement asour said attorney(s) in fact, and in its (theirs) sole dis-cretion shall deem proper. in our names, places andsteads to make and enter into and to execute a collec-tive bargaining agreement ...which shall be fully asbinding upon us as though executed by the under-signed in their proper persons.Both Respondents executed such a document.6Between June 24 and 30, Glasby sent three letters to theUnion, advising that the tavern owners named therein hadsigned powers of attorney authorizing Federated to repre-sent them. Respondents' names were included in the listtransmitted on June 24. Neither in these letters nor, so faras the record discloses, at any other time did Glasby stateto the Union that there was any restriction on her authorityto consummate a contract on behalf of the taverns whichshe represented. There is no evidence that either she or thetavern owners ever advised the Union that the tavern own-ers were reserving the right to accept or reject any agree-ments reached before those agreements became binding.Once negotiations commenced, Glasby sought to havethe taverns recognized as a multiemployer bargaininggroup.7However, the Union declined to do so until suchIn his letter of April 29 to the Union, Bartolo asserted a "good faithbelief that ai majority of our employees no longer wish to be represented by[the L.nionl in collective-bargaining negotiations." However. so far as therecord discloses. this subject was never again raised by Respondent Dino'sMoreover. it has not been asserted as a defense to the General Counsel'srefusal to bargain allegation. Consequently, it will not be considered anyfurther6 Although Rice Paddy owner Dave Rice testified that Bartolo had execu-ted the power of attorney only upon the assurance that Glasby needed it toestablish her right to negotiate on behalf of Respondent Dino's, and that itv.ould only pertain to the negotiations, having 'nothing to do with the sign-ing of the contract .."Bartolo was never called to corroborate Rice inthis respect. Moreover. there has been no showing that this purported reser-valtion had ever been communicated to the Union prior to August 25 and.accordingly, this asserted reservation cannot be accorded controlling weightin light of Respondent Dino's outward manifestations of intent. "An em-ployer who, through a course of conduct or otherwise, signifies that it hasauthorized the group to act in its behalf will be bound by that apparentcreation of authority" Jorsiph Mc Daniel, an Individual Proprietorship d/hba(itiiom ( olors ( ontractors. 226 NLRB 851. 853 (1976). In any event, evenhad such a reservation been voiced by Bartolo. reservation of the right toexecute a separate contract is not inconsistent with multiemployer bargain-in. Id, at 854.Mouse Trap owner Clark Schmutz testified that Glasby had ceased re-questing group bargaining after the Union's rejection of her request and, atoine point. Glasby testified that after the Union's initial rejection of thisrequest, recognition on a group basis "was no longer a bargaining demand."ilHowever. (Glasby's testimony at this point appeared to be an effort to frus-tra;te cross-examination. rather than to testify accurately regarding the prog-ress of negotiations. On direct examination, she testified as to numerous32 DINO'S LOUNGE AN[) CASSELI. & FREIDMAN. INCtime as agreement was reached upon the terms of a con-tract.8Consequently, Glasby continued to represent thetavern owners on an individual basis. Howeer, as the ne-gotiations proceeded. she conferred with all of the tavernowners, directly or through the steering committee, regard-ing the union's proposals, and her counterproposals andagreements were voiced only after she had secured the con-sensus of all whom she was representing.By August 11. only economic matters remained for ne-gotiations. Prior to that meeting. the Union had presentedGlasby with a new wage proposal which formed the basisfor discussion on that date. The meeting resulted inchanges in the Union's wage proposal. These changes werewritten on that document and Glasbv then initialed thechanges and signed the proposal at the bottom. However.she testified that she had told the Union's representativesthat her agreement on wage rates was only tentative andthat she would have to confer with the tavern owners be-fore agreement could become final. Conversely, nionRepresentative Jack Stafford testified that the meeting hadterminated with the agreement "on the wage proposal, thehealth and welfare, the pension and all the other matterspertaining to the contract, including recognition and ,apartnership clause." 9Glasby did not deny that agreement had been reachedon health and welfare, pension, group recognition and thepartnership clause. Moreover, Stafford's account thatagreement was reached at this meeting is supported by theundisputed testimony that following the meeting, the par-ties had met with a television crew, announcing their 'com-plete agreement in principle on all parts of the contract andthat we would sign the contract possibly that afternoon, ifwe could retype those pages." Indeed. Bramlet's adminis-trative assistant, Jeff McColl, had then undertaken respon-sibility for final preparation and typing of the contract,which then had been transmitted to Glashb. She did notrejections of her requests for recognition on a group basis. "cihi tinme I.latwe met." Consequently. there must have been renewal itf Ihcse requclss \sRice testified, recognition on such a basis "was one of the things v.c ,erefighting for." Indeed. at another point in his testimony. Schmultz concededthat Glasby had renewed this demand subsequently Accordingls. I findthat the tavern owners' demand for group recognilion remained viahlethroughout the negotiations.8Glasby testified that then Secretar)-Treasurer Al Bramlet had told herthat he would give her recognition on a group basis only "when youl sign thecontract." However, when she testified. (ilasby appeared Io be attemptingto take advantage of the fact that Bramlet's death presenrted his appea.ralceto controvert statements attributed to him. Thus, she appeared to he malkinga deliberate effort to attribute statements to him that were damaging to theunion's position. Moreover, as discussed infra. (Glasbh drew no distinctionbetween the act of reaching agreement and the act of executing aI cintraclincorporating an agreement. In view of her lack of apprecilation oft haldistinction, there can be no reliance upon the accuracy of her tesiimton, asit pertains to discussions where actions. such as group recognition. wereconditioned upon one or the other. Accordingly. I do not credit her ltetlmony as to what she assertedly had been told by Bramlet regalrding thepoint at which group recognition would be accrorded9A separate memorandum of understanding had been agreed uponwhereby husbands and wives listed on liquor licenses would be exemptedfrom coverage by the agreement when performing unit vwork Although Re-spondents argue that such "special treatment for certain employers" is inconsistent with multiemployer bargaining, "'sleparate agreement betweenunion and individual employers as to limited matters is not inconslsienlwith multiemployer bargaining." Cusrom Colors (onnracirtrr. rulprar. 226NLRB at 854. fn. 16. and cases cited thereindispute McColl's testimonv that he had twice spoken withher after the August II meeting. explaining the format ofthe contract; and that while he had referred specifically tothe memorandum of understanding reciting group recogni-tion, to which was appended a list of tavern owners cov-ered by the agreement, at no point had she voiced anyreservations concerning those to be included in the group.f°Scheduling conflicts prevented a meeting to execute thecontract and It was not until August 24 that the meetingwas conducted. In the interim, GlasbN had encountered op-position from the tavern owners to one of the wage figuresagreed upon on August II. Thus, the August 24 meetingopened with a proposal to revise the agreement on thatfigure. Both Stafford and McColl testified that they hadleft the conference room, where the meeting was in prog-ress, to confer with Bramlet about the change:" and thatBramlet. in an effort to achieve execution, had consented.'2McColl had then taken the contract to his secretary, LouiseVassallo, for retyping of the page listing the wage rates.after which the contract had been reassembled and re-turned to the conference room.Both Stafford and McColl testified that Glasby had exe-cuted the contract and memoranda upon their return to theconference room.3Although Stafford testified that Glasby'(;ilssh testified ti.hat .I thc ALsUisl I I meeting. she had adsised Bramnleith.,t srire of "thesc people" did IiOl iilrned Iii he Included In the agreement.anid th:t BrillCt hald merelN asked ho r mans such "peoiple" there were.ntd sithoiult s1 mucii.h as inquilrilg ;s to their idenitites had said onls that[he ui uld "gi after them IndiidualI .s' and "take them on one on one." Insle, iof lie directI cointrars action shich the t nmon has since taken to filerand spUplJ-1st the Ltilrge iI tire inslanlt case. the absence tof ans evidence thatthe I riuon exer .pproached Respondents indisidualls after August 24 Ioobhlln a. conlract. the inherent unrealitsv of a scenario which portra)s Bramnlet a. disll.ls\ itg n L) oncern oxer the identities of the tavern owners iho didnoil intend lo be b, uound bx an agreement just negotiated on their behalf. and(.lash\ ' general lick of candor w he she testified (discussed infral. I do notcredit her decriplionit of this aserted cin'sersation w ith Bramlet(la.isbs testificd that Staffotrd had respuonded it the prloposed change hssasing "Oh. hell. I don't esen ha.e IOt see Al about this I can sign this: In theni brief. Respontidents conlenid Ith.l the ta',ern ouners had agreedto pas he.llh Land ielfare relroactixleN it this meeting; and. based upion thiscontention. argue tha.t on August 24. the t'nlon "in fact negotiated a newagreement wheretl it realped the additional benefit of retroactive welfarepasments." Schniuz did testifl that at this meeting. Rice "had made themontion tiii gie us that extra sOc loff and. in lieu of that. we ss ouldn'lt fihiiany retroactivit '" tloweser. this tesiimon\ appears tio reflect no mtire th.iiiSchmutz' limited comprehension of the bargaining process. for Glasbhmade no mentioin "of ans agreement to make benefits retroactive at thismeeting nor. ahile she described the negotiations pertaining to the 50-centreduction. did she tesnlfs that agreement on retroactislt) had been the qudlproi qruo for the wage rate change Further. although Rice described hiscoimments regatrding the 50-cent reduction. he made no mention of havingadanced atgreement ,tn retroactivits, as the price for the Unilon's concession. While Srnafford testified that the tavern owners who had been presentat this meeting did agree to rceroacts itw. such a proislon had alreads beenincluded I1n the contrlact and Schmulz. himself. did not list this as an Itemopen for negotHiatilon oi August 24 In these circumstances, there is no baslsfor finding th.ai on August 24. there were negotlations regarding retroactlsl-tvs hich resulted in "the .dditional benefits of retroactive welfare pay-ments." Rather. the mosst that the record will support Is a finding that thematter was dlscUussed but not nlegotiated and that the tavern owners whiowere present concurred in the agreement already reached concerning re-troLaclil It 1 o find toL the conltrary on the basis of the record in this instantcase. would set a precedent thai agreements can be abrogated and reopenedmerels because the parties subsequently review and discuss the terms tofthose agreements. esen thiough no change in those terms was intended oreffected during those disiussi.lonsihe Iclerli.orandutil f Itunderstinding recited that "''l.s egal lIavern(( 'rnitlnurel33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad mentioned that she had been unable to contact someof the tavern owners, both he and McColl denied that shehad said anything about any of the taverns, whose nameswere listed on the attachment appended to the memoran-dum of understanding reciting group recognition, notagreeing to the terms of the contract or not being includedby its coverage. Both also denied having seen Glasby strikeany names from the list appended to the memorandum.Glasby, however, testified that at the meeting, she hadannounced that three of the tavern owners had not agreedto the terms of the agreement, naming them in response tothe Union's request for their identities; but had added thatshe would prefer to contact them to confirm her under-standing in this regard. At McColl's invitation, testifiedGlasby, she had done so, using the telephone in McColl'soffice. She testified that her phone calls had confirmed herearlier announcement and that she then had returned tothe conference room; had announced that Night Galleryand Respondents would not be parties to the agreement:and had stricken their names from the list, writing the leg-end "Will not sign" (with the added word "verified" afterthe legend opposite Respondent King of Clubs). Then, ac-cording to Glasby, she had executed the contract.The record discloses two objective factors which tend tocorroborate Glasby's account of the statements which ac-companied execution of the contract. First, she had, infact, made telephone calls from McColl's office that dayand these calls had pertained to taverns listed in the attach-ment to the memorandum of understanding. Second, thenames of Night Gallery and Respondents have been strick-en from the list which accompanied the contract executedon August 24 and there is no contention that this occurredon any other date. Nevertheless, there are a number ofother factors which warrant a contrary conclusion.Most prominent is the confusion and contradiction aris-ing from comparison of the testimonies of Respondents'witnesses Glasby, Schmutz, and Rice. While Glasbyclaimed that she had stricken the names immediately priorto executing the contract, Rice and Schmutz both ofwhom had testified prior to Glasby and, thus, neither ofwhom had had the benefit of hearing the account whichshe was to give of the sequence of events on August 24-testified that they had not seen her strike the three names.Consequently, there is no corroboration for Glasby's reci-tation of this purported event. Further, asked what theUnion's response had been to her asserted announcementthat the three taverns would not be parties to the contract,Glasby waffled, avoiding a direct answer by testifying:"My testimony today is that I don't recall exactly any con-versation except that I do recall there was no negative re-Owners Association" has been recognized as the tavern owners' representa-tive. Due to confusion regarding this entity, it should be noted that prior tocommencement of negotiations in the instant case, there had been a tradeassociation, consisting of a much larger number of employers than (Glashbcame to represent, with that name. However, after the April reopening let-ters had been mailed, this larger group had been authorized to change itsname to Las Vegas Restaurant and Tavern Owners Association. Glasbstestified that, in effect, she had adopted the then abandoned name as adesignation for the smaller group of tavern owners for whom she ",as bar-gaining.sponse, because I didn't have to deal with it." Yet, sheconceded that in her pretrial affidavit, she had stated flatlythat neither Stafford nor McColl had "made any commentwhatsoever either to agree or disagree." Since the latterstatement tends to support Respondent's argument that theUnion's failure to object demonstrated acquiescence in thewithdrawals, Glasby's answer when testifying seems moststrange.The solution to the puzzle created by Glasby's vaguenesswhen testifying on this point appears to lie in the earliertestimony given by Rice and Schmutz concerning this samesubject. Asked if the Union's agents had responded toGlasby, Schmutz had testified: "I didn't hear anything butconcurrence that they agreed, you know, we all going tosign the contract." In answer to a similar question, Ricehad answered: "To my knowledge, Mr. Staffor [sic] andMr. McColl both said--i don't know what they said ex-actly but the)' didn't indicate that they were against it, asfar as I know, and they indicated that was fine, because atthe time they really wanted to get a contract signed." Con-sequently, by the time that Glasby took the stand, therewas testimony by these two witnesses on behalf of Respon-dents that contradicted the account in her pretrial affida-vit. Thus, her equivocation when questioned concerningthe matter.Before departing from the subject of the testimonies ofRespondent's witnesses, one final point should be notedwith respect to Rice. On cross-examination, an effort wasmade to pin down what purportedly had been said to Glas-by in response to her asserted preexecution announcement.Not only did he make no apparent effort to try to recalland recount what had been said, but he appeared to bemaking an effort to avoid committing himself to an ac-count. Moreover, he conceded ultimately that he could notswear that he had even seen Glasby sign the contract. Thisconcession was not pursued on redirect examination and,accordingly, the record was left with testimony by a wit-ness about an event which had assertedly preceded execu-tion of a contract that he could not swear having seen.A second factor tending to refute Glasby's account ofthe manner in which these names came to be stricken stemsfrom secretary Vassallo's description of Glasby's conductafter having made telephone calls from McColl's office. Asset forth above, Vassallo had retyped the wage rate pageand that page was inserted into the contract, with the reas-sembled contract then being returned to the conferenceroom for execution. Accordingly, during the retyping pro-cess, the contract had been on Vassallo's desk. It was ap-parently during this hiatus-when no activity was in prog-ress in the conference room while the parties awaitedreturn of the retyped contract-that Glasby had made hercalls. Vassallo testified that following two of these calls,Glasby had stricken and initialed a total of three namesfrom a list of taverns on her desk.l4 Glasby denied havingstricken the names in Vassallo's presence. Yet, she was un-able to recall whether she had asked Vassallo for the list;14 Vassallo made no reference to Glasby having written "Will not sign"bh the names. However. she testified that since she had been busy typing.she "really didn't pa, any attention to what IGlasbyl was doing." Conse-quently, it is quite possible that Glasby's insertion of the legends would haseescaped Vassallo's attention,34 DINO'S LOUNGE AND CASSEI.L & FREIDMAN. INC.and as she advanced no other reason for having requestedthe list, her uncertainty as to whether she had requested itfrom Vassallo is significant. Vassallo appeared to be a sin-cere witness and, accordingly. I credit her description ofthis incident.As there were several copies of the list on her desk, Vas-sallo was unable to testify whether the copy on which Glas-by had stricken the names had been the one that had beenincluded in the reassembled contract. However, it is unlike-ly that Glasby would have used any other copy. Certainly,she gained nothing by striking names from just any list.There had to be a purpose for her action and there is noevidence that any other purpose would be served by strik-ing names from a copy of the list. Moreover, there wouldbe no purpose for Glasby to initial the deletions if the listwere not the one to be included in the contract. In thesecircumstances, the inference is warranted that the list usedby Glasby, in Vassallo's presence, was the one that wasincluded in the reassembled contract. Accordingly. there isa plausible alternative explanation to Glasby's testimonyas to how these names came to be stricken. That thischange would not have been noticed by the Union's agentsat the time of execution is explained by the testimony thatdue to their familiarity with the contract, it had not beenreviewed, page by page, at the time of execution.A third factor tending to indicate that the names werenot stricken in the manner described by Glasby arises fromher conception of when a binding agreement is formed.She testified that in her view, no agreement existed untilthe contract had been executed.LGiven this conception, itis likely that she would not have felt it necessary to an-nounce the deletion specifically, but rather would have be-lieved it sufficient to accomplish her purpose if she simplystruck the names from the contract prior to its execution.In other words, since there had been no execution, shewould not feel it significant that the names were strickenand would likely have handled it as a mere detail, withoutfeeling any need for fanfare.Finally, in contrast to Stafford and McColl, Glasby wasnot a credible witness. She was argumentative and haughtywhen testifying. Her answers to questions in areas poten-tially adverse to Respondents' interests tended to be eva-sive and nonresponsive. She appeared to be attempting totailor her testimony in a manner that would extricate Re-spondents from any obligation under the contract. In sodoing, she contradicted her own pretrial affidavit and gavetestimony at odds with that of the tavern owners whom shehad been representing. I do not credit Glasby.Therefore, I find that on August 24, Glasby struck Re-spondents' names from the list appended to the memoran-dum of understanding regarding recognition, but that thiswas done without the knowledge and consent of the Union.' This. of course, is clearlv at odds v ith Sec. 8id) of the Act, vhhchdifferentiates between reaching agreement and "the execution of a writtencontract incorporating any agreement reached ."A contract i, formed"[olnce final agreement on the substantive terms swas reached. and regard-less of the status of any w'ritten instrument Incorporating that agreement..orth Bros,. Ford Inc. 220 Nl RB 1021 1022 1975). and caes citedtheretin see also -he .4naconda (onparn. 224 NlRB 1041 1051 (1976):Estate of Edward Brian Mlorit d h ia B Mo,rot: bfundrL 22() NI RB1247. 1248 (1976)In its brief. Respondents make two factual argumentsbest treated at this point. First, Glasby testified that inJuly.she had returned the powers of attorney to Respon-dents. However. this was never documented and in view ofmy finding concerning Glasby's credibility. I do not credither testimony on this point. In any event, no evidence wasadduced to show that the Union had been notified of re-turn of the powers of attorney executed by Respondents.Rather, Glasby continued to exercise the apparent authori-tN to represent them. Furthermore, while Respondents' wit-nesses disputed Stafford's testimony that Bartolo of Re-spondent [)ino's and Renek of Respondent King of Clubshad attended the negotiating sessions throughout the sum-mer. neither of these officials of Respondents was evercalled to personally dispute Stafford's testimony. Nor wasthe failure to call them explained. For that matter, Respon-dents never produced the roster of attendance, showing theidentities of the tavern owners who had attended, althoughits evidentiary significance was underscored during argu-ment at the trial. In these circumstances, I find that thefailure to produce these witnesses and evidence warrantsthe inference that, if produced, they would not have sup-ported the testimony of the witnesses that Respondentschose to produce. Colorflo Decorator Products, Inc., 228NLRB 408 (1977): Packer Industries, Inc., 228 NLRB 182(1977).Accordingly, I find that Bartolo and Renek did attendthese meetings: and that their continued presence beliesany assertion that they had withdrawn Glasby's authorityto negotiate on their behalf. Indeed, had they done so, onewonders wh, Glasby would have been telephoning themon August 24 to discuss the acceptability of the agreement.The second factual argument pertains to Respondent'scontention that by allowing another tavern owner to with-draw from the group. the Union opened the door for Re-spondents to do likewise. While Glasby testified that inJuly, Stafford had indicated knowledge that some tavernowners would not go along with the group's contract, hertestimony on this point is quite sketchy. It is not at all clearthat this comment, if made, referred to those in the groupthat Glasby represented. as opposed to tavern owners whowere members of Las Vegas Restaurant and Tavern Own-ers Association. but who had chosen not to grant Glasbyauthority to negotiate for them. Beyond this, there is testi-mony by Stafford that Night Gallery signed a contract,although he was unable to recall when it had done so.Again, the evidence regarding this matter is indefinite-forexample. it is not clear whether by "signing" a contract,Stafford meant that Night Gallery had agreed simply tohonor the contract negotiated by Glasby or had actuallysigned the same contract as that negotiated by Glasby. Norwas it shown that in doing so. Night Gallery had beenacting independently of the multiemployer group. Indeed,Respondents chose not to call any officials of Night Gal-lery to clarify the vagueness of the evidence that was ad-duced. Yet, since this was an issue raised as a defense, itwas Respondents' burden to go forward with supportingevidence. Quite clearly it failed to do so.In any event, even had Night Gallery been permitted towithdraw from the group. there is no showing that it did soafter August I .when the Union agreed to recognize the35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtavern owners on a multiemployer basis; or that its with-drawal was instigated by the Union, or that it changed theessential character of the group. In short, it has not beenshown that Night Gallery's situation constituted any morethan a mere fluctuation in membership that does not serveto affect multiemployer status. Quality Limestone Products,Inc., 143 NLRB 589, 591 (1963), and cases cited therein.Rather, what is significant is that the Union steadfastly hasinsisted that Respondents honor the agreement.I ANALYSISOnce bargaining is commenced on a multiemployer ba-sis, withdrawal is permitted only where there is mutualconsent or if unusual circumstances are presented. TheCarvel Company and C and D Plumbing and Heating Com-pany, 226 NLRB 111, 112 (1976); Retail Associates, Inc.,120 NLRB 388 (1958). However, a multiemployer bargain-ing group cannot be formed simply because the affectedemployers decide upon such a basis for bargaining. Rather,"multiemployer bargaining is a voluntary arrangement, de-pendent upon the real consent of the participants to bindthemselves to each other for bargaining purposes." VanEerden Company, 154 NLRB 496, 499 (1965). In the instantcase, the Union rejected bargaining on a multiemployerbasis until such time as an agreement was reached. Accord-ingly, prior to agreement, the tavern owners bargained onan individual basis, albeit through a common agent and incommon bargaining sessions. The Union's actions duringnegotiations showed that it understood this to be the basisupon which bargaining was proceeding.However, it is clear that agreement had been reached onAugust 11; and I do not credit Glasby's testimony to thecontrary. The powers of attorney by which Federated-and, therefore, Glasby-had been designated the tavernowners' representative are phrased in the broadest andmost absolute terms. At no point in the negotiations hadGlasby or the tavern owners made any mention of havingto secure the latter's approval for bargains which she struckon their behalf. See Anaconda Company, 224 NLRB at1051, and cases cited therein. She did not dispute the testi-mony concerning the meeting with the television crew atwhich the parties had announced having reached agree-ment. Moreover, it hardly seems likely that the Unionwould have chosen this particular point in time to haveprepared the contract unless it were clear that final agree-ment had been reached. Accordingly, the circumstancescorroborate the credible testimony of Stafford and McCollthat final agreement had been reached at the August 11negotiating meeting. This being so, the hiatus before exe-cution of the written document incorporating that agree-ment is irrelevant. North Bros. Ford, supra; Utility Tree Ser-vice, Inc., 215 NLRB 806 (1974), 218 NLRB 784 (1975).Throughout the negotiations, the Union had conditionedextending multiemployer recognition upon reaching anagreement. As found above, this condition had been satis-fied on August 11. Stafford's testimony that this matterhad been one of the items specifically mentioned on thatdate as being a point of agreement was not controverted.Further, at the time that the contract had been prepared, soalso had a memorandum of understanding been preparedregarding recognition on a multiemployer basis. Thatmemorandum clearly makes such recognition effective asof the current agreement. Consequently, I find that theagreement reached on August II included immediate rec-ognition of the taverns on a multiemployer basis.It is, of course, accurate that on August 24, the Uniondid agree to the proposed change in one of the previouslynegotiated wage rates. However, there is no evidence thatthe proposed change had been intended to abrogate theentire prior agreement nor is there evidence that the Unionso considered that proposal. So far as the record discloses,the proposed change "did not signify the absence of anexisting agreement, but rather was an ...effort to achieveits modification ...." E. B. Moritz, supra. It had no logi-cal relationship to the other terms of the agreement. Therehas been no showing that it had been proposed with intentto reopen all other items for negotiation. Indeed, there hasbeen no showing that the tavern owners had taken the firmposition that no agreement existed without the modifica-tion-that is, that the tavern owners had felt that no overallagreement existed and that the contract would not havebeen executed but for the Union's agreement to modifythis single item. In short, so far as the record discloses, theproposed change was no more than an effort by the tavernowners to improve upon a prior agreement. That proposedchange of one item had no greater effect upon the overallagreement than do wage reopeners which not infrequentlyappear in collective-bargaining contracts. Consequently, Ifind that the August 24 agreement to change one of thewage rates has not been shown to be more than a modifica-tion of an existing agreement. It did not serve to abrogatethat existing agreement and did not affect the Union'sprior agreement to recognize the tavern owners of a mul-tiemployer basis. Had the Union rejected the proposal, thetavern owners would have been obliged to execute the con-tract prepared by the Union on the basis of the August 11agreement. That obligation, and the agreement upon whichit was based, were not altered by the Union's consent tomodify one wage rate 13 days later.One final point should be noted. Respondents argue thatthe Union made no objection to the deletion of Respon-dents' names from the contract prior to execution. Asfound above, I have not credited the testimony upon whichthis argument is based. However, even had this occurredand had the Union been silent in the face of these dele-tions, this would not have been sufficient, of itself, to showconsent to withdrawals from multiemployer bargaining."The Union's failure to immediately object to the with-drawal, standing alone, is insufficient to establish acquies-cence." Carvel Company, 226 NLRB at 112, footnote 8.Had there been conduct, beyond mere silence, such a con-clusion might have followed. See Fairmont Foods Companyv. N.L.R.B., 471 F.2d 1170, 1173-74 (C.A. 8, 1972). How-ever, Respondents have failed to show the existence of anysuch added conduct. To the contrary, the Union has pro-tested vigorously Respondents' unwillingness to honor theterms of the agreement and has made no effort to deal withthem separately, on an individual basis. Consequently, Re-spondents' argument in this respect lacks both factual andlegal support.Therefore, I find that on August 11, the parties reached36 DINO'S LOUNGE AND CASSELL & FREIDMAN. IN(3final binding agreement on the terms of a collective-bar-gaining contract. One term of that agreement was recogni-tion of the taverns on a multiemployer basis. From thatdate, a final and binding contract existed, which includedthat recognition as one of its terms. Regardless of what hadtranspired prior to that date, none of the taverns were freeto withdraw from the multiemployer group after August11, when all of them became bound to the terms of theagreement negotiated on their behalf. As Respondents hadnot previously withdrawn from the bargaining-in whichtheir own agent had sought recognition on this basis-- theywere a part of that group and were obliged to honor theterms of the agreement negotiated on their behalf. Theirfailure to do so violates Section 8(a)(5) and ( I ) of the Act.The finding that there was agreement to contractualmultiemployer bargaining disposes of several other allega-tions which Respondents have denied. "By virtue of theexistence of the contract, the Union was entitled to exclu-sive recognition for at least the term of the contract."Shamrock Dairy, Inc., 124 NLRB 494. 496 (1959). enfd. subnom. 280 F.2d 665 (C.A.D.C. 1960). cert. denied 364 U.S.892 (1960). Consequently. appropriateness of the contrac-tual bargaining unit and the majority representative statusof the Union have been established. Moreover, jurisdictionwill be asserted over the members of multiemployer bar-gaining groups on the basis of the combined operations ofall members of the group. Marble Polishers, Machine Oper-alors and Helpers, Local No. 121. AFL-CIO (Mianmi Marble& Tile Company), 132 NLRB 844, 845, fn. 1 (1961). Inas-much as the gross revenues from the combined operationsof Respondents, Rice Paddy, Moby Grape, and Danny'sBar exceed $500,000 and as Respondent King of Clubspurchases more than a de minimis amount of goods whichoriginate outside the State of Nevada, I find that Respon-dents are an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section2(6) and (7) of the Act. Consequently, the fact that they areengaged in "purely local business," as is argued in theirbrief, hardly serves to exempt them from the reach of theBoard's jurisdiction. N. L.R.B. v. Inglewood Park CemeteriAssociation (First Congregational Church of Los ,4ngeles).355 F.2d 448, 450 (C.A. 9, 1966).1I. THE EFFECT OF THE UNFAIR LABOR PRACTICES U PONCOMMERCEThe activities of Respondents, set forth above, occurringin connection with the operations of the tavern owners inthe multiemployer group described above, have a close.intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead, andhave led, to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCI. USIONS OF LAWI. Ringside Liquors, Inc. d/b/a Dino's Lounge is an em-ployer within the meaning of Section 2(2) of the Act, en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2. Cassell & Freidman. Inc. d b a King of Clubs is anemploer within the meaning of Section 2(2) of the Act,engaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct,3. L1ocal Joint Executive Board of Las Vegas, CulinaryWorkers Union Local 226, and Bartenders Union Local165, Hotel & Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.4. A unit appropriate for collective bargaining is:All captains. hostesses. waiters. waitresses, porters,bartenders. and barboys employed by Las Vegas, Ne-vada, taverns included in the multiemployer bargain-ing group, designated as Las Vegas Tavern OwnersAssociation: excluding professional employees.guards, and supervisors as defined in the Act.5. At all times material since August II11. 1976, LocalJoint Executive Board of Las Vegas, Culinary WorkersUnion Local 226. and Bartenders Union Local 165, Hotel& Restaurant Enploxees and Bartenders InternationalUnion. AFL CIO. has been the exclusive collective-bar-gaining representative of the employees in the above-de-scribed unit within the meaning of Section 9(a) of the Act.6. BN unilaterally attempting to withdraw from the mul-tiemplover bargaining group designated as Las Vegas Tav-ern Owners Association: and by refusing to honor andabide by the terms of the collective-bargaining agreementnegotiated on August 11. 1976. Ringside Liquors, Inc.d, b a Dino's Lounge. and Cassell & Freidman. Inc..d, ba King of Clubs, violated Section 8(a)(5) and ( I) of theAct.IHE REMEDYHaving found that Ringside Liquors. Inc., d/b/a Dino'sLounge, and Cassell & Freidman, Inc., d/b/a King ofClubs, engaged in certain unfair labor practices, I shallrecommend that theN be ordered to cease and desist there-from and that they take certain affirmative action to effec-tuate the policies of the Act.Having found that Ringside Liquors, Inc., d.b/a Dino'sLounge. and Cassell & Freidman, Inc., d/b/a King ofClubs, have failed to honor and abide by terms of a collec-tive-bargaining agreement, I shall recommend that theyreimburse employees in the above-described appropriatebargaining unit for any losses of pay or benefits whichwould have accrued to them under that agreement. withinterest to be paid on the amounts owing and to be com-puted in the manner prescribed in F. W. Woolworth Com-pan,'. 90 NLRB 289 (1950). and Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962). enforcement denied ondifferent grounds 322 F.2d 913 (C.A. 9, 1963).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 16Respondents Ringside Liquors, Inc., d/b/a Dino'sLounge, and Cassell & Freidman, Inc., d/b/a King ofClubs, their officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to remain members of the multiemployerbargaining group designated as Las Vegas Tavern OwnersAssociation, until such time as they can legally withdrawfrom that group.(b) Refusing to honor and abide by the terms and con-ditions of the collective-bargaining agreement negotiatedon their behalf on August 11, 1976.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of any rightguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the purposes of the Act:(a) Remain a member of the multiemployer bargaininggroup designated as the Las Vegas Tavern Owners Associ-ation and honor and abide by the collective-bargainingagreement negotiated on behalf of the group on August I1,1976.(b) Bargain with Local Joint Executive Board of Las Ve-gas, Culinary Workers Union Local 226, and BartendersUnion Local 165, Hotel & Restaurant Employees and Bar-tenders International Union, AFL-CIO, as the collective-bargaining representative of the employees in the above-described appropriate unit respecting rates of pay, wages,hours, or other terms and conditions of employment; and,should any understandings be reached, embody such un-derstandings in a signed agreement.16 In the event no exceptions are filed as provided bh Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, he adopted h) the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.17 Thus, Respondents are obliged to bargain on a multiemployer basisuntil at least such time as they are free under the Act to withdraw legallyfrom group bargaining. Should either or both of them then do so. a continu-(c) Make whole all employees in the above-describedappropriate bargaining unit for any loss of pay or benefitswhich would have accrued to them under the collective-bargaining agreement which Ringside Liquors, Inc., d/b/aDino's Lounge, and Cassell & Freidman, Inc., d/b/a Kingof Clubs, have refused to honor, with interest to be paidthereon, in the manner prescribed in The Remedy sectionof this Decision.(d) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay rights set forth in The Remedysection of this Decision.(e) Post at their Las Vegas, Nevada, taverns, appropriatecopies of the attached notice marked "Appendix." 18 Cop-ies of the notice, on forms provided by the Regional Direc-tor for Region 31, after being duly signed by Ringside Li-quors, Inc., d/b/a Dino's Lounge, and Cassell &Freidman, Inc.. d/b/a King of Clubs, authorized represen-tatives, shall be posted by Ringside Liquors, Inc., d/b/aDino's Lounge, and Cassell & Freidman, Inc., d/b/a Kingof Clubs, immediately upon receipt thereof and be main-tained by them for 60 consecutive days thereafter in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Ringside Liquors, Inc., d/b/a Dino's Lounge, andCassell & Freidman, Inc., d/b/a King of Clubs, to ensurethat said notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRingside Liquors, Inc., d/b/a Dino's Lounge, and Cassell& Freidman, Inc., d/b/a King of Clubs, have taken tocomply herewith.ing obligation to recognize and bargain with the Union on a single employerbasis remains See Tahoe Nuggett, Inc. dh a'a Jim Kellet's Tahoe Nuggett.227 NLRB 357 (1976).is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."38